DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 9, 18 and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (PG Pub 2013/0346156 A1) in view of Lepine et al. (PG Pub 2014/0314978 A1) hereinafter referred to as Lepine in view of Perkins et al. (US Patent 6,116,000) hereinafter referred to as Perkins.
Regarding claim 1, Ho discloses a method (figs. 3, 9) of packaging a selection of products, the method comprising the following steps: 
a) providing a collection of one or more products (products within packages at #330; paragraph 46; see also paragraph 32 – “ships products”; paragraph 57 - “ordered products”) from the selection of products; 
b) receiving information (via 334) selected from one or more of: 
recipient-specific information associated with an intended recipient of the collection (paragraphs 46-47; “Scanning may include any form of information capture used to collect various attributes associated with the one or more packages”… “The package information may include information identifying the recipient of the package”); and 
product-specific information associated with the collection (paragraph 68 – “The package information may include… product information and product category”; paragraph 33); 
c) selecting targeted information for the collection based on the received information (via #314, 320; paragraph 27 – “Targeted offers may include offers directed to certain consumers, such as package recipients that have purchased certain goods to be delivered, for upselling another product, cross-selling another product, encouraging a new order and/or presenting a loyalty offer”; paragraphs 46-48); 
d) affixing (paragraphs 49-51; #410; “In some embodiments, invoice and label printers may also print promotion labels individually or on the same form, alongside with the invoices or shipping labels to ensure that the correct targeted promotion is affixed to the correct outgoing shipment or package”) the targeted information on a packaging material (outer box of 400) to create a targeted packaging material; and 
e) creating a package (400; fig. 4) combining the targeted packaging material and the collection (paragraph 51).

Ho discloses affixing the targeted information in the form of a label on a packaging material, but does not disclose the packaging material being a protective packaging material and wherein creating the package comprises placing the targeted protective packaging material into a shipping carton.
However, teaches affixing a label (#130; paragraph 100; figs. 11A-C) to a protective packaging material (12”, 12’; fig. 11A) to create a protective packaging material (figs. 11-12), wherein creating the package comprises placing the targeted protective packaging material (12”, 12’) into a shipping carton (fig. 12; #140).
Given the teachings of Lepine, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ho to have the targeted information (label 410 of Ho) provided on a protective packaging material as in Lepine thus resulting in a “targeted protective packaging”.  Lepine is already concerned with having a protective packaging material with a space for a label to be affixed thereto.  Providing a protective packaging material like the inflatable pouches of Lepine would help to provide cushioning and support for the packaged products to ensure they remained undamaged during shipping and handling.  Furthermore, having the targeted information (promotional and order information) being affixed to the protective 
Additionally, Lepine further teaches providing the step of placing the protective packaging material in a shipping carton would provide the benefits of having the protective packaging material being located on the inside of a box where it would be less likely to be punctured and further help to ensure the products where undamaged during shipping and handling.

Ho as modified by Lepine is deemed to disclose a “targeted (Ho – label #410; Lepine – label space #130) protective (Lepine – 12”, 12’) packaging material”.  Wherein the Applicant has argued that Lepine (fig. 12) does not teach placing a targeted protective packaging material into a shipping carton, the Office further points to Perkins.
Perkins teaches placing a labeled (fig. 10 – “Pillow Pak Novus” label shown) protective packaging material (#12, 99; figs. 6 and 10) into a shipping carton (fig. 11; #201; col. col. 5 lines 59-63).
Ho as modified by Lepine is already deemed to disclose the claimed “targeted protective packaging material”.  Perkins, while not having “targeted” information, does teach having a labeled protective packaging material which is inflated and similar in form and function to that in Lepine which is placed into a shipping carton.  Providing the step of placing the targeted protective packaging material in a shipping carton would provide the benefits of having the protective packaging material being located on the inside of a box where it would be less likely to be punctured and further help to ensure 

Regarding claim 2, Ho discloses further comprising: f) repeating the steps a) through e) for the remaining products of the selection of products (Abstract – “A method for displaying messages that are placed on packages… one or more packages” – i.e. plural packages requires repeating this method; Claim 1 – “one or more packages”).

Regarding claim 3, Ho discloses wherein the selecting step (c) comprises selecting the targeted information (via #314, 320; paragraph 27 – “Targeted offers may include offers directed to certain consumers, such as package recipients that have purchased certain goods to be delivered, for upselling another product, cross-selling another product, encouraging a new order and/or presenting a loyalty offer”; paragraphs 46-48) from a database (318, 322; paragraph 48) of stored information.

Regarding claim 4, Ho discloses affixing the targeted information in the form of a label on a protective packaging material (paragraphs 49-51; “In some embodiments, invoice and label printers may also print promotion labels individually or on the same form, alongside with the invoices or shipping labels to ensure that the correct targeted promotion is affixed to the correct outgoing shipment or package”), but does not disclose producing the targeted protective packaging material.
However, Lepine teaches wherein the affixing step (d) comprises one or more of: affixing the targeted information on a component of the protective packaging material to create a targeted protective packaging component and subsequently producing the targeted protective packaging material to include the targeted protective packaging component; or producing the protective packaging material (#12”; figs. 5 or 6 or 7) to include a protective packaging material component (12”) and subsequently affixing the targeted information (#130; paragraph 100; figs. 11A-C) on the component to create the targeted protective packaging material (figs. 11A-C).
Given the teachings of Lepine, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ho to have the targeted information (label 410 of Ho) provided on a protective packaging material as in Lepine thus resulting in a “targeted protective packaging”.  Lepine is already concerned with having a protective packaging material with a space for a label to be affixed thereto.  Providing a protective packaging material like the inflatable pouches of Lepine would help to provide cushioning and support for the packaged products to ensure they remained undamaged during shipping and handling.  Furthermore, having the targeted information (promotional and order information) being affixed to the protective packaging material would more closely associate that information with the products being provided to a recipient by having them in closer proximity to the products and attached thereto.

Regarding claim 6, Ho discloses further comprising shipping (Abstract – “A method for displaying messages that are placed on packages being shipped to consumers”; paragraphs 8, 32, 59) each package to the corresponding intended recipient of the collection of one or more products.

Regarding claim 7, Ho discloses providing a printer (338, 342) adapted to receive the targeted information and to print the targeted information on a component (paragraph 49 – batches of labels) of the protective packaging material (paragraphs 46-50).
Ho fails to disclose a machine adapted to produce protective packaging material by combining one or more components of protective packaging material, the machine comprising: a source of the one or more components of the protective packaging material.
However, Lepine teaches a machine (figs. 5-7; #10’; 64, 82’; 95, 97) adapted to produce protective packaging material by combining one or more components (88a, 88b; 18’; 18; 130) of protective packaging material, the machine comprising: a source (88a, 88b; 18’; 18) of the one or more components of the protective packaging material.
Given the teachings of Lepine, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ho to have the targeted information (label 410 of Ho) provided on a protective packaging material as in Lepine thus resulting in a “targeted protective packaging”.  Lepine is already concerned with having a protective packaging material with a space for a label to be affixed thereto.  Providing a protective packaging material like the inflatable pouches of Lepine would 

Regarding claim 9, Ho discloses affixing the targeted information in the form of a label on a protective packaging material (outer box of 400), but fails to disclose wherein the protective packaging material comprises an inflatable structure.
However, Lepine teaches affixing a label (#130; paragraph 100; figs. 11A-C) to a protective packaging material (12”) wherein the protective packaging material comprises an inflatable structure (figs. 11-12; paragraph 98 – “inflated pouch 12” ”; paragraph 76 – “inflation assembly 46”; paragraph 81).
Given the teachings of Lepine, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ho to have the targeted information (label 410 of Ho) provided on a protective packaging material as in Lepine thus resulting in a “targeted protective packaging”.  Lepine is already concerned with having a protective packaging material with a space for a label to be affixed thereto.  Providing a protective packaging material like the inflatable pouches of Lepine would help to provide cushioning and support for the packaged products to ensure they remained undamaged during shipping and handling.  Furthermore, having the targeted information (promotional and order information) being affixed to the protective 

Regarding claim 18, Ho discloses wherein the receiving step further comprises: sensing one or more products of the collection using a product reader configured to generate detected information corresponding to the sensed one or more products of the collection (paragraph 44 – “packages may be scanned at package handling and distribution systems 220 to transmit package information to promotion targeting systems 200”; see also paragraph 46 for “scanning”; paragraph 68 – “package information may include… product information and product category”); and accessing the recipient-specific information or the product-specific information based on the detected product information (paragraph 44 – “wherein upon receiving the package information, promotion targeting systems 200 may specify to match, collate and affix specific pre-printed promotion labels to outgoing packages… may either be further printed with personalized information”; see also paragraph 46 for “scanning”).

Regarding claim 22, Ho discloses wherein the targeted information includes targeted advertisement information (paragraph 27 – “Targeted offers may include offers directed to certain consumers, such as package recipients that have purchased certain goods to be delivered, for upselling another product, cross-selling another product, encouraging a new order and/or presenting a loyalty offer”; paragraphs 46-48).

Regarding claim 23, Ho as modified by Lepine discloses further comprising using a computer system (figs. 2-3) comprising a processor (paragraphs 8, 12 – “server”) configured to: 
receive (via 200, 202 or 310, 320) detected product information (paragraphs 44, 46, 68); 
access a database (206; or 316, 318, 322) having one or more of (i) the recipient-specific information associated with the detected product information and (ii) the product-specific information associated with the detected product information; 
receive (via 202 or 314) targeted advertising information associated with the recipient-specific information or the product-specific information based on advertisement selection criteria; and 
provide the targeted advertisement information to the printer (224 or 338) for printing on the protective packaging material (Ho – 400; alt Lepine 12”).  See Ho paragraphs 39-49 for full method.

Wherein the Applicant may argue a processor is not explicitly disclosed, the Office previously took official notice in paragraph 15 of the Office Action of 31 August 2021 that it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a processor with the automated and server-executed invention of Ho.  Doing so was notoriously well-known and would provide the invention MPEP 2144.03 C).

Regarding claim 24, Ho discloses wherein the processor (paragraphs 8, 12 – “server”) is further configured to associate targeted advertising information with the recipient-specific information or the product-specific information based on advertisement selection criteria (202, paragraph 40; #320, paragraphs 47-49).

Regarding claim 25, Ho as modified by Lepine discloses wherein the computer processor (paragraphs 8, 12 – “server”) is configured to operatively control the printer (224 or 338) to print the targeted advertisement (paragraphs 44, 49) information on the component (Ho – label; Lepine – label for #130) of the protective packaging material (Ho – 400; Lepine - 12”) to create the targeted protective packaging component.

Regarding claim 26, Ho discloses wherein the advertisement selection criteria determines the targeted advertisement information based on the product-specific information (paragraphs 33, 44-49, 68).

Regarding claim 27, Ho discloses wherein the advertisement selection criteria determines the targeted advertisement information based on the recipient-specific information (paragraphs 44-49, 68).

Regarding claim 28, Ho discloses wherein the targeted advertising information includes one or more of promotions, sales, discounts, coupons, pricing, availability, timing, physical locations, online locations, product or services performance or descriptions, slogans, trademarks, service marks, and trade names (paragraphs 39-49).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as obvious over Ho (PG Pub 2013/0346156 A1) in view of Lepine (PG Pub 2014/0314978 A1) in view of Perkins (US Patent 6,116,000) in further view of Hsiao et al. (PG Pub 2011/0030254 A1) hereinafter referred to as Hsiao.
Regarding claim 10, Ho discloses the printer (338, 342) is adapted to print the targeted information on a protective packaging material (label of outer box of 400), but fails to disclose wherein the protective packaging material comprises an inflatable structure.
However, Lepine teaches affixing a label (#130; paragraph 100; figs. 11A-C) to a protective packaging material (12”); the machine (figs. 5-7; #10’; 64, 82’; 95, 97) is adapted to inflate (paragraph 76 – “inflation assembly 46”; paragraph 81) the inflatable structure with an inflation fluid and to close (paragraphs 82-83, 86) the inflatable structure to retain the inflation fluid.
Given the teachings of Lepine, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ho to have the targeted information (label 410 of Ho) provided on a protective packaging material as in Lepine 

The Office deems the label to be part of the inflatable protective packaging material which is printed on by the printer.
Alternatively, the Office further points to Hsiao which teaches the printer is adapted to print information (31, 32; paragraph 22) on the inflatable structure (51-54; paragraph 19-20).
Given the teachings of Hsiao, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the targeted information of Ho in view of Lepine be directly printed on the inflatable structure.  Doing so would save cost of material as it would not require additional labels to be made and save on time of assembly as it would not require extra steps to have a label provided on the inflatable structure.

Regarding claim 11, Ho discloses the printer (338, 342) is adapted to print the targeted information on a protective packaging material (label of outer box of 400), but fails to disclose wherein the protective packaging material comprises an inflatable structure.
However, Lepine teaches affixing a label (#130; paragraph 100; figs. 11A-C) to a protective packaging material (12”) wherein the protective packaging material comprises an inflatable structure (figs. 11-12; paragraph 98 – “inflated pouch 12” ”; paragraph 76 – “inflation assembly 46”), wherein the inflatable structure includes top (88a) and bottom (88b) sheets sealed together by transverse seals (24’) to define a series of inflatable chambers having an opening (fig. 5) between the terminal ends of the transverse seals and proximate a longitudinal edge of the web for receiving inflation fluid (in #26; via 46; paragraphs 75-76).
Given the teachings of Lepine, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ho to have the targeted information (label 410 of Ho) provided on a protective packaging material as in Lepine thus resulting in a “targeted protective packaging”.  Lepine is already concerned with having a protective packaging material with a space for a label to be affixed thereto.  Providing a protective packaging material like the inflatable pouches of Lepine would help to provide cushioning and support for the packaged products to ensure they remained undamaged during shipping and handling.  Furthermore, having the targeted information (promotional and order information) being affixed to the protective packaging material would more closely associate that information with the products 

Ho as modified by Lepine discloses a printer printing targeted information on a label, but fails to disclose wherein the printer is adapted to print the targeted information on one or more of the top and bottom sheets of the inflatable structure.
However, Hsiao further teaches the printer is adapted to print (31, 32; paragraph 22) the information on one or more of the top and bottom sheets of the inflatable structure (51, 53; paragraphs 19-20, 22).
Given the teachings of Hsiao, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the targeted information of Ho in view of Lepine be directly printed on the inflatable structure.  Doing so would save cost of material as it would not require additional labels to be made and save on time of assembly as it would not require extra steps to have a label provided on the inflatable structure.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as obvious over Ho (PG Pub 2013/0346156 A1) in view of Lepine (PG Pub 2014/0314978 A1) in view of Perkins (US Patent 6,116,000) in view of Sperry (US Patent 4,800,708).
Regarding claim 16, Ho as modified by Lepine discloses affixing the targeted information (Ho – paragraphs 49-51; Lepine - 130; paragraph 100; figs. 11A-C) on a protective packaging material comprising a bag assembly (Lepine - #12), but fails to disclose wherein the bag assembly comprises a foam-in-bag assembly.
38) comprises a foam-in-bag assembly (F; Abstract; col. 1 lines 6-10; col. 5 lines 1-19).
Given the teachings of Sperry (col. 1 lines 23-39), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the bag assembly of Ho as modified by Lepine with the foam-in-bag assembly of Sperry.  Doing so can allow a protective bag better conform to the items to be package and thus provide better protection and foam is also well-known as a good means of cushioning impact.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as obvious over Ho (PG Pub 2013/0346156 A1) in view of Lepine (PG Pub 2014/0314978 A1) in view of Perkins (US Patent 6,116,000) in view of Sperry (US Patent 4,800,708) in further view of Hsiao et al. (PG Pub 2011/0030254 A1) hereinafter referred to as Hsiao
Regarding claim 17, Ho as modified by Lepine as modified by Sperry above discloses wherein: the protective packaging material comprises: a bag (Lepine - #12; Sperry - 38) formed from one or more films (Lepine – 88a, b, 18’, 18; Sperry – 13, W); and one or more foam precursors (Sperry – col. 1 lines 27-39; F) or the foam generated by reaction of the one or more foam precursors; and the machine (Lepine - figs. 5-7; #10’; 64, 82’; 95, 97; Sperry – figs. 4, 7 and 11) is adapted to: provide the bag (Lepine – 12”; Sperry - 38); dispense (Sperry – via 44) the one or more foam precursors into the bag; and close (Sperry – via 35; col. 5 lines 55-65) the bag to retain the one or more foam precursors or the foam generated by reaction of the one or more foam precursors; and the printer (Ho - 338, 342) is adapted to print the targeted information on the one or more films of the bag (Lepine - #130).

The Office deems the label to be part of the foam-in-bag protective packaging material which is printed on by the printer.
Alternatively, the Office further points to Hsiao which teaches the printer is adapted to print information (31, 32; paragraph 22) on a bag structure (51-54; paragraph 19-20).
Given the teachings of Hsiao, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the targeted information of Ho in view of Lepine in view of Sperry be directly printed on the foam-in-bag structure.  Doing so would save cost of material as it would not require additional labels to be made and save on time of assembly as it would not require extra steps to have a label provided on the foam-in-bag structure.

Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. 
The Applicant’s arguments rely on newly amended subject matter which is deemed to be read on by the new grounds of rejection as detailed above.  In summary, the Office deems the prior art of Ho in view of Lepine to at least disclose a “targeted (Ho – label #410; Lepine – label space #130) protective (Lepine – 12”, 12’) packaging material” as now is claimed.  The Office further deems that Lepine (fig. 12) further teaches placing a protective packing material into a shipping carton, the combination of which would result in a method where creating the package comprises placing the 
The Applicant’s position notwithstanding, the Office further notes that the cited Perkins reference additionally teaches placing a labeled protective packaging material into a shipping carton.  The obvious benefits for this in both Lepine and Perkins are to further protect the product and package by ensuring the inflatable packing is less likely to be punctured.  This additional reference would also result in a method where creating the package comprises placing the targeted protective packaging material into a shipping carton.  The full details to this position are provided in the rejection above.
The Applicant’s arguments as they relate to the dependent claims appear directed to the Applicant’s arguments for allowing claim 1 and do not raise separate issues to supposed errors.  Given this the Office is not apprised of any errors with respect to these claims and they stand rejected as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731